Case 19-01424-TLM       Doc 43     Filed 06/16/20 Entered 06/16/20 18:24:47           Desc Main
                                  Document      Page 1 of 3



Kathleen A. McCallister
Chapter 13 Trustee
P.O. Box 1150
Meridian, ID 83680
(208) 922-5100 - Telephone
(208) 922-5599 - Facsimile
kam@kam13trustee.com

                        UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF IDAHO


IN RE:                                                CHAPTER 13

DOUGLAS JEROME HARMON                                 CASE NO. 19-01424-TLM
CHRISTINE RENNA HARMON


     TRUSTEE’S MOTION TO RECONSIDER DENIAL OF TRUSTEE’S FEES ON
                  PRECONFIRMATION DISBURSEMENTS

       NOW COMES Kathleen A. McCallister, the standing Chapter 13 Trustee for the United

States Bankruptcy Court for the District of Idaho and as for her Motion to Reconsider pursuant to

Bankruptcy Rule 9023, states as follows:

       1. The Debtor filed for Chapter 13 relief on December 5, 2019.

       2. Although the case was proceeding towards confirmation, on April 17, 2020 after the

covid-19 pandemic started, Debtors filed a voluntary motion to dismiss. The case was dismissed

on Debtors’ motion on April 28, 2020.

       3. Prior to dismissal Debtors made payments to the Trustee totaling $2412. After

Trustee’s fees were deducted pursuant to 11 USC Section 586(e), Trustee had the sum of

$2178.03 on hand.

       4. Counsel for Debtors filed a fee application pursuant to LBR 2016 (e) requesting

attorney’s fees for work performed in the amount of $1839. Trustee filed Response indicating

she was not opposed to the application and requesting that Trustee be allowed fees on the
Case 19-01424-TLM         Doc 43     Filed 06/16/20 Entered 06/16/20 18:24:47             Desc Main
                                    Document      Page 2 of 3



distribution. Counsel for the Debtors agreed and an order was submitted to the court authorizing

Trustee to pay the balance due on attorney’s fees in the amount of $1839 subject to Trustee’s

fees.

        5. Despite Trustee’s agreement with Debtors’ Counsel, the court struck the provision in

the proposed order indicating that the disbursement was subject to Trustee’s fees. In a footnote

the Court noted that the language in the order is inconsistent with In re Evans, 2020 WL 739258

(Bankr. D. Idaho Feb 13, 2020) and In re Leal, 20-00068-TLM.

        6. The Court is aware that an appeal is pending on the Court’s ruling in Evans and

further notes that the Leal decision was an oral ruling made the same date thus not yet appealed.

While Trustee would like to appeal the decision in Leal, Trustee notes that there is no written

decision from which to appeal, the Court’s order fails to state that Trustee is not entitled to fees

on her disbursements, and Trustee failed to adequately brief the issue on which to make a record.

Any appeal in the Leal case would have to be based on a transcript of the Court’s decision which

only relied on the Evans decision which trustee contends is incorrect.

        7. Trustee respectfully requests an opportunity to fully brief and argue her position

before this honorable court to attempt to remedy the matter at least before this Court. Trustee’s

brief in support of her motion to reconsider is being filed contemporaneously with this motion.

        WHEREFORE, the trustee respectfully requests that this court reconsider the denial of

trustee’s fees on disbursements made by the trustee in cases dismissed or converted prior to

confirmation and find that the decision of the Court In re Evans, 2020 WL 739258 upon which it

based its ruling was incorrect.

        DATED: June 16, 2020
                                                        /s/ Kathleen McCallister
                                                       Kathleen McCallister, Trustee
Case 19-01424-TLM       Doc 43     Filed 06/16/20 Entered 06/16/20 18:24:47        Desc Main
                                  Document      Page 3 of 3




                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 16, 2020, I filed the foregoing electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

Office of the U.S. Trustee
ustp.region18.bs.ecf@usdoj.gov

JOHN O. AVERY
Attorney at Law
joa@averylaw.net


      AND I FURTHER CERTIFY that on such date I served the foregoing on the following
non CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:

DOUGLAS JEROME HARMON
CHRISTINE RENNA HARMON
2333 N. PAWNEE LANE
BOISE, ID 83704



                                                     /s/ Kathleen McCallister
                                                    Kathleen McCallister
